 

EXHIBIT 10.39

 

January 9, 2003

 

Allen Snyder

5665 Flatiron Parkway

Boulder, CO 80301

 

Re: Amended and Restated Employment Terms

 

Dear Al:

 

This letter sets forth the terms of your employment at Openwave Systems Inc.
(the “Company”) and memorializes that to which we previously agreed. This letter
supersedes all prior agreements relating to the terms of your employment, except
for the Change of Control Severance Agreement dated October 12, 2001, between
you and the Company (the “Change of Control Agreement”) and the Confidentiality
and Invention Assignment Agreement dated September 1, 2002 (the “Confidentiality
and Invention Assignment Agreement”). As we previously agreed, the terms set
forth below are effective as of October 1, 2002. Capitalized terms used in this
letter have the meanings set forth on the attached Exhibit A.

 

Your title is now Senior Vice President, Worldwide Customer Operations and you
continue to report to me. Your monthly base salary is $25,830 per month or
$310,000 on an annualized basis. Under your individual variable pay plan in
effect for the period from October 1, 2002 through December 31, 2003, you are
eligible for: (a) an additional quarterly bonus of up to $77,500 based upon your
achievement of your quarterly incentive target objectives, and (b) an additional
upside quarterly bonus of up to an additional $77,500 payable based upon your
achievement of your quarterly stretch incentive target objectives. Your
quarterly target incentive and stretch incentive objectives shall be established
by the COO in consultation with you, the CEO and the Compensation Committee of
the Board of Directors. Any quarterly bonus or quarterly upside bonus amounts
due shall be paid payable within 45 days following the end of the corresponding
quarter. You also have received the November 2, 2002 retention bonus payment set
forth below and will receive the February 28 and August 31, 2003 retention
bonuses set forth below, based upon your continued full time employment with the
Company on the corresponding payment date:

 

Date

--------------------------------------------------------------------------------

  

Amount

--------------------------------------------------------------------------------

November 2, 2002

  

$

136,000

February 28, 2003

  

$

150,000

August 31, 2003

  

$

225,000

 

If your employment is terminated other than for Cause, prior to January 1, 2004,
you will receive 12 months’ base salary (currently, equal to $310,000), 12
months target incentive compensation (currently equal to $310,000), any
remaining retention bonus payments set forth above that have not yet been made,
and 12 months of COBRA payments to maintain health insurance coverage as then in
force for you and your immediate family members insured under the Company’s
health insurance policy. If your employment is terminated other than for Cause,
after January 1, 2004 but before January 1, 2005, you will receive severance
payments equal to 12 months of your base salary (currently, equal to $310,000)
and 12 months of COBRA payments to maintain health insurance coverage as then in
force for you and your immediate family members insured under the Company’s
health insurance policy. If your employment is terminated other than for Cause,
after January 1, 2005, you will receive severance payments and COBRA benefits in
accordance with the Executive Severance Policy as then in effect.

 

Severance benefits (excluding the payment of any of the remaining retention
bonus payments listed above) payable under this letter agreement shall
coordinate with any severance, change of control, or termination benefits
payable to you under any other agreement, policy, practice or arrangement of the
Company to which you are entitled, including with the

 



--------------------------------------------------------------------------------

 

Change of Control Severance Agreement and the Executive Severance Policy. This
means that if you become entitled to cash payments, or any other benefits from
the Company in connection with the occurrence of a change of control or the
termination of your employment, then the severance benefits received by you
under this letter agreement shall be reduced by the like-kind (more
specifically, cash severance payments based upon your base salary, cash
severance based upon our target incentive compensation, and COBRA payments)
benefits received by you from the Company under such other plans, programs,
arrangements or agreements (or vice versa, depending upon the order of their
occurrence).

 

As an employee, you will also continue to be eligible to receive our standard
employee benefits except for matters that this letter provides you with more
valuable benefits than the Company’s standard policies.

 

You should be aware that your employment with the Company is for no specified
period and constitutes “at will” employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, subject to the severance obligations under this letter.

 

In consideration of the foregoing, you hereby reconfirm your obligations under
the Confidentiality and Invention Assignment Agreement.

 

Please review these terms to make sure they are consistent with your
understanding. If so, please send the original signed offer letter in the
provided envelope to Tim Silvera no later than five days after your receipt of
this letter.

 

       

Accepted by:

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

Kevin Kennedy

COO

     

Allen Snyder

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

DEFINED TERMS

 

“Cause” shall mean (i) gross negligence or willful misconduct in the performance
of your duties to the Company; (ii) repeated unexplained or unjustified absences
from the Company; (iii) a material and willful violation of any federal or state
law which if made public would injure the business or reputation of the Company
as reasonably determined by the Board of Directors of the Company; (iv) refusal
or willful failure to act in accordance with any specific lawful direction or
order of the Company or stated written policy of the Company; (v) commission of
any act of fraud with respect to the Company; or (vi) conviction of a felony or
a crime involving moral turpitude causing material harm to the standing and
reputation of the Company, in each case as reasonably determined by the Board of
Directors of the Company.

 

“Change of Control” shall mean the occurrence of any of the following events:

 

(i) The sale, exchange, lease or other disposition of all or substantially all
of the assets of the Company to a person or group of related persons (as such
terms are defined or described in Sections 3(a)(9) and 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) that will
continue the business of the Company in the future;

 

(ii) A merger or consolidation involving the Company in which the voting
securities of the Company owned by the shareholders of the Company immediately
prior to such merger or consolidation do not represent, after conversion if
applicable, more than fifty percent (50%) of the total voting power of the
surviving controlling entity outstanding immediately after such merger or
consolidation; provided that any person who (1) was a beneficial owner (within
the meaning of Rules 13d-3 and 13d-5 promulgated under the Exchange Act) of the
voting securities of the Company immediately prior to such merger or
consolidation, and (2) is a beneficial owner of more than 20% of the securities
of the Company immediately after such merger or consolidation, shall be excluded
from the list of “shareholders of the Company immediately prior to such merger
or consolidation” for purposes of the preceding calculation); or

 

(iii) The direct or indirect acquisition of beneficial ownership of at least
fifty percent (50%) of the voting securities of the Company by a person or group
of related persons (as such terms are defined or described in Sections 3(a)(9)
and 13(d)(3) of the Exchange Act); provided, that “person or group of related
persons” shall not include the Company, a subsidiary of the Company, or an
employee benefit plan sponsored by the Company or a subsidiary of the Company
(including any trustee of such plan acting as trustee).

 